DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments and remarks filed on 6/24/2022.  The amendments to claim 1 overcome the previous 35 U.S.C. 112 rejection, and therefore the rejection is withdrawn. Claims 1-29 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-11, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2012/0261553 ("Elkind").
Regarding claim 1, Elkind discloses an optical instrument, comprising: 
an optical sensor (101, Figs. 1A, 1B) configured to receive an optical input and convert the optical input to electrical signals (paragraph [0062]); and 
a conversion system, including: 
conversion circuitry (103, Figs. 1A, 1B) having multiple parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0059]) that are configured to receive and modify the electrical signals (signals are amplified, paragraph [0062]) to different analog outputs (each channel produces a different analog output signal, Fig. 1B and see paragraph [0066]); 
an analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6) configured to select one (see Figs. 1B, 2-6, switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071], [0077]) of the multiple parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0060]) according to an operating mode of the optical instrument (paragraph [0060]); and 
an analog to digital converter (ADC, Fig. 1B) configured to receive and convert the analog output from the selected one of the multiple parallel signal channels (103A-103D, Figs. 1A, 1B) to a digital signal output (ADC converts to digital, paragraph [0066], switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071], [0077], for digitization, paragraph [0082]), 
wherein the analog switch (output switch is unlabeled, Fig. 1B, or 307, Figs. 2-6) is positioned in between the selected one of the multiple parallel signal channels (103A-103D, Fig. 1B, paragraph [0059]) of the conversion circuitry (103, Figs. 1A, 1B) and the analog to digital converter (ADC, Fig. 1B, see also Figs. 2-6, switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071]. [0077], for digitization, paragraph [0082]).  
Regarding claim 2, Elkind discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (103, Fig. 1B), the analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6), and the analog to digital converter (ADC, Fig. 1B) are coupled in series (Fig. 1B).
Regarding claim 5, Elkind discloses the optical instrument as recited in Claim 1, wherein the optical instrument has a single conversion path (for example, selecting channel 103A, Fig. 1B creates a single conversion path, paragraphs [0023], [0033]) between an input (101 input, Fig. 1B) and an output of the conversion system (output of 103A, Fig. 1B).
Regarding claim 6, Elkind discloses the optical instrument as recited in Claim 1, wherein the conversion circuitry (103, Figs. 1A, 1B) includes at least two parallel signal channels (103A-103D, Figs. 1A, 1B).
Regarding claim 9, Elkind discloses the optical instrument as recited in Claim 1, further comprising: 
a controller (107, Fig. 1A, and paragraph [0021]) configured to direct operation of the analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6, paragraphs [0021], [0062]) based on the operating mode (operating modes are determined based on the image signal, paragraphs [0021], [0062]).
Regarding claim 10, Elkind discloses the optical instrument as recited in Claim 1, further comprising a controller (107, Fig. 1A) configured to synchronize timing (paragraphs [0068], [0085]), based on the operating mode (paragraphs [0084]-[0085]), for the optical sensor (101, Figs. 1A-1B, or 201, Fig. 6) to generate the electrical signals from the optical signals and for the conversion circuitry (103, Figs. 1A, 1B) to receive and modify the electrical signals (paragraphs [0067]-[0068]).
Regarding claim 11, Elkind discloses the optical instrument as recited in Claim 10, wherein the timing (paragraph [0022], third mode of operation, timing is synchronized to a pulse) is based on an external synchronization signal (pulse from laser, paragraph [0022]).
Regarding claim 14, Elkind discloses a method of converting an optical input to a digital signal output, comprising: 
receiving an operating mode (operating mode may be selected manually or automatically by a control system, paragraphs [0022], [0062], based on image signal); 
receiving from an optical sensor (101, Fig. 1B, paragraph [0059]) and at multiple parallel signal channels (Fig. 6, paragraphs [0017], [0032]-[0034], [0060], [0084], one or more channels can be activated concurrently), electrical signals representing an optical input to the optical sensor (101, Fig. 1B, paragraph [0062]); 
providing different analog outputs by modifying the electrical signals (each mode has a different amplification and output, paragraph [0062]) according to each of the multiple parallel signal channels (103A-103D, Fig. 1B); 
selecting (unlabeled output switch, Fig. 1B, or 307, Figs 2-6) one of the different analog outputs from the multiple parallel signal channels (output of one or more of 103A-103D, Fig. 1B) based on the operating mode (paragraph [0023]); and 
converting (ADC, Fig. 1B) the selected one of the different analog outputs (output of one or more of 103A-103D, Fig. 1B) to a digital signal output (Figs. 1B, 2-6, switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071]. [0077], for digitization, paragraph [0082]).  
Regarding claim 16, Elkind discloses the method as recited in Claim 14, wherein the operating mode (103A-103D, Figs. 1A, 1B, paragraph [0084]) indicates a type of synch signal (paragraphs [0068], [0085]) to use for controlling the method (paragraphs [0068], [0085]). 
Regarding claim 17, Elkind discloses the method as recited in Claim 14, further comprising receiving an external synch signal (pulse from laser is trigger, paragraph [0022]) and employing the external synch signal for timing conversion of the optical input to the electrical signals and for modifying the electrical signals (paragraph [0022], third mode of operation, timing is synchronized to a pulse).
Claims 1-3, 6, 8, 14, 21-22, and 26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,457,530 ("Nagai").
Regarding claim 1, Nagai discloses an optical instrument, comprising: 
an optical sensor (12, Fig. 10) configured to receive an optical input and convert the optical input to electrical signals (col. 4, lines 53-57); and 
a conversion system, including: 
conversion circuitry (31, 41, 34, 35, Fig. 10) having multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels) that are configured to receive and modify the electrical signals (signals are amplified by 31 and filtered by 41, 35, Fig. 10, col. 10, lines 25-33) to different analog outputs (each channel produces a different analog output signal, see Fig. 10); 
an analog switch (36, Fig. 10) configured to select one of the multiple parallel signal channels (col. 10, lines 32-33, switch selects one at a time sequentially) according to an operating mode of the optical instrument (operating mode of instrument is to output signals sequentially based on wavelength frequency, col 10, lines 25-40); and 
an analog to digital converter (32, Fig. 10) configured to receive and convert the analog output (Fig. 10) from the selected one of the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10) to a digital signal output (col. 10, lines 33-36), 
wherein the analog switch (36, Fig. 10) is positioned in between the selected one of the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10) of the conversion circuitry (31, 41, 34, 35, Fig. 10) and the analog to digital converter (32, Fig. 10).   
Regarding claim 2, Nagai discloses the optical instrument as recited in Claim 1 wherein the conversion circuitry (31, 41, 34, 35, Fig. 10), the analog switch (36, Fig. 10), and the analog to digital converter are coupled in series (32, Fig. 10).  
Regarding claim 3, Nagai discloses the optical instrument as recited in Claim 1 wherein the conversion system further includes an input interface (31, 41, Fig. 10) configured to receive the electrical signals from the optical sensor (12, Fig. 10), and the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10) are configured to concurrently receive the electrical signals from the input interface (31, 41, Fig. 10) via non-switchable connections (no switches, see Fig. 10).  
Regarding claim 6, Nagai discloses the optical instrument as recited in Claim 1 wherein the conversion circuitry (31, 41, 34, 35, Fig. 10) includes at least two parallel signal channels (there are n parallel signal channels: 34 with f1, 35, through 34 with fn, 35, Fig. 10).
Regarding claim 8, Nagai discloses the optical instrument as recited in Claim 1 further comprising a controller (633, Fig. 10, controls shutter, col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52) configured to send shutter commands to the optical sensor (12, Fig. 10, col. 8, lines 4-5) for timing collection of the optical input (Abstract, col. 8, lines 2-4).
Regarding claim 14, Nagai discloses a method of converting an optical input to a digital signal output, comprising: 
receiving an operating mode (operating mode of instrument is to output signals sequentially based on received wavelength frequency, col 10, lines 25-40); 
receiving from an optical sensor (12, Fig. 10) and at multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels), electrical signals (signals are fed to all n channels, col. 10, lines 28-32) representing an optical input to the optical sensor (12, Fig. 10, col. 10, lines 28-32); 
providing different analog outputs (each channel has a different analog output, see Fig. 10) by modifying the electrical signals (35, Fig. 10, filters the signals, col. 10, lines 32-33) according to each of the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10); 
selecting (36, Fig. 10) one of the different analog outputs (36 selects/outputs the signals sequentially, col. 10, line 34) from the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10) based on the operating mode (operating mode of instrument is to output signals sequentially based on received wavelength frequency, col 10, lines 25-40) ; and 
converting (32, Fig. 10) the selected one of the different analog outputs to a digital signal output (col. 10, lines 34-38).  
Regarding claim 21, Nagai discloses the method as recited in Claim 14 wherein the optical sensor (12, Fig. 10) receives shutter commands (633, Fig. 10, controls shutter, col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52) for timing collection of the optical input (Abstract, col. 8, lines 2-4).  
Regarding claim 22, Nagai discloses a spectrometer, comprising: 
a controller (633, Fig. 10) configured to direct operation of the spectrometer (Fig. 10) based on an operating mode (633, Fig. 10, controls shutter, col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52, and in turn controls the band of the ray incident on spectrometer, see Abstract, which then operates to output signals sequentially based on received wavelength frequency, col 10, lines 25-40); 
an optical sensor (12, Fig. 10) configured to receive an optical input (incident light, col. 4, lines 56-57) and provide electrical signals based on the optical input (col. 4, lines 53-57) and the operating mode (operates to output signals sequentially based on received wavelength frequency, col 10, lines 25-40); and 
a conversion system (31, 41, 34, 35, Fig. 10) that modifies the electrical signals (signals are amplified by 31 and filtered by 41, 35, Fig. 10, col. 10, lines 25-33) along parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels) to provide different analog electrical signals according to each one of the parallel signal channels (each channel has a different output signal, Fig. 10), and selects one of the different analog electrical signals (36, Fig. 10, selects/outputs the signals sequentially) to convert to as a digital signal output (32, Fig. 10, converts to digital, col. 10, lines 33-36) based on the operating mode (operates to output signals sequentially based on received wavelength frequency, col 10, lines 25-40).  
Regarding claim 26, Nagai discloses the spectrometer as recited in Claim 22 wherein the controller (633, Fig. 10) is further configured to send shutter commands (col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52) to the optical sensor (12, Fig. 10) and the optical sensor (12, Fig. 10) is configured to employ the shutter commands to time collection of the optical input (Abstract, col. 8, lines 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-11, 16-17, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Nagai.
Regarding claim 1, Elkind discloses an optical instrument, comprising: 
an optical sensor (101, Figs. 1A, 1B) configured to receive an optical input and convert the optical input to electrical signals (paragraph [0062]); and 
a conversion system, including: 
conversion circuitry (103, Figs. 1A, 1B) having multiple parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0059]) that are configured to receive and modify the electrical signals (signals are amplified, paragraph [0062]) to different analog outputs (each channel produces a different analog output signal, Fig. 1B and see paragraph [0066]); 
an analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6) configured to select one (see Figs. 1B, 2-6, switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071], [0077]) of the multiple parallel signal channels (103A-103D, Figs. 1A, 1B, paragraph [0060]) according to an operating mode of the optical instrument (paragraph [0060]); and 
an analog to digital converter (ADC, Fig. 1B) configured to receive and convert the analog output from the selected one of the multiple parallel signal channels (103A-103D, Figs. 1A, 1B) to a digital signal output (ADC converts to digital, paragraph [0066]), 
wherein the analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6) is positioned in between the selected one of the multiple parallel signal channels (103A-103D, Fig. 1B, paragraph [0059]) of the conversion circuitry (103, Figs. 1A, 1B) and the analog to digital converter (ADC, Fig. 1B, see also Figs. 2-6, switch 307 when closed connects to column wire 203, paragraphs [0068], [0070]-[0071], [0077], for digitization, paragraph [0082]).  
Although Elkind clearly shows in Fig. 1B an output switch similar to 105, but is unlabeled, between the conversion circuitry and the ADC, and Figs. 2-6 have switch 307 connecting each channel output to the ADC as described in paragraph [0082], Elkind does not explicitly state that the arrangement of switches also includes the unlabeled output switch in Fig. 1B, and switch 307 in Figs. 2-6 or that they are controlled similarly to, and/or in conjunction with, switch 105.
However, Nagai discloses an analog switch (36, Fig. 10) is positioned in between the selected one of the multiple parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels) of the conversion circuitry (34, 35, Fig. 10) and the analog to digital converter (32, Fig. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an analog switch as disclosed by Nagai as the unlabeled switch in Fig. 1B or switch 307 in Figs. 2-6 in Elkind in order to ensure selection of only one output at a time according to a desired application.
Regarding claim 2, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Elkind further discloses that the conversion circuitry (103, Fig. 1B), the analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6), and the analog to digital converter (ADC, Fig. 1B) are coupled in series (Fig. 1B).
Regarding claim 5, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Elkind further discloses that the optical instrument has a single conversion path (selecting channel 103A, Fig. 1B creates a single conversion path, paragraphs [0023], [0033]) between an input (101 input, Fig. 1B) and an output of the conversion system (output of 103A, Fig. 1B).
Regarding claim 6, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Elkind further discloses that the conversion circuitry (103, Figs. 1A, 1B) includes at least two parallel signal channels (103A-103D, Figs. 1A, 1B).
Regarding claim 8, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Nagai further discloses a controller (633, Fig. 10, controls shutter, col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52) configured to send shutter commands to the optical sensor (12, Fig. 10, col. 8, lines 4-5) for timing collection of the optical input (Abstract, col. 8, lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use and control a shutter as disclosed by Nagai in the device of Elkind in order to control the integration times of the various modes of operation.  
Regarding claim 9, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Elkind further discloses: a controller (107, Fig. 1A, and paragraph [0021]) configured to direct operation of the analog switch (switch 105, unlabeled output switch, Fig. 1B, or 307, Figs. 2-6) switching assembly, paragraphs [0021], [0062]) based on the operating mode (operating modes are determined based on the image signal, paragraphs [0021], [0062]).
Regarding claim 10, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, and Elkind further discloses a controller (107, Fig. 1A) configured to synchronize timing (paragraphs [0068], [0085]), based on the operating mode (paragraphs [0084]-[0085]), for the optical sensor (101, Figs. 1A-1B, or 201, Fig. 6) to generate the electrical signals from the optical signals and for the conversion circuitry (103, Figs. 1A, 1B) to receive and modify the electrical signals (paragraphs [0067]-[0068]).
Regarding claim 11, Elkind in view of Nagai discloses the optical instrument as recited in Claim 10, and Elkind further discloses that the timing (paragraph [0022], third mode of operation, timing is synchronized to a pulse) is based on an external synchronization signal (pulse from laser, paragraph [0022]).
Regarding claim 16, Elkind in view of Nagai discloses the method as recited in Claim 14, and Elkind further discloses that the operating mode (103A-103D, Figs. 1A, 1B, paragraph [0084]) indicates a type of synch signal (paragraphs [0068], [0085]) to use for controlling the method (paragraphs [0068], [0085]). 
Regarding claim 17, Elkind in view of Nagai discloses the method as recited in Claim 14, and Elkind further discloses receiving an external synch signal (pulse from laser is trigger, paragraph [0022]) and employing the external synch signal for timing conversion of the optical input to the electrical signals and for modifying the electrical signals (paragraph [0022], third mode of operation, timing is synchronized to a pulse).
Regarding claim 22, Elkind discloses a spectrometer comprising: 
a controller (107, Figs. 1-6) configured to direct operation of the [device] based on an operating mode (103A-103D, Figs. 1A, 1B, paragraph [0059]);
an optical sensor (101, Figs. 1A, 1B, or 201, Figs. 2-6) configured to receive an optical input and provide electrical signals based on the optical input and the operating mode (paragraph [0062]); and a
 conversion system (103, Figs. 1A, 1B) that modifies the electrical signals along parallel signal channels (103A-103D, Figs. 1A, 1B) to provide different analog electrical signals according to each one of the parallel signal channels (each channel produces a different analog output signal, Fig. 1B and see paragraph [0066]), and selects one of the different analog electrical signals (via unlabeled output switch, Fig. 1B or 307, Figs. 2-6) to convert to a digital signal output (output of ADC, paragraphs [0059], [0066]) based on the operating mode (103A-103D, Figs. 1A, 1B, paragraph [0059]).
Elkind does not explicitly disclose that the device is a spectrometer, however, Elkind discloses the device is suitable for different applications and different spectral ranges.
Nagai discloses a spectrometer with an optical sensor (12, Fig. 10), conversion system (31, 41, 34, 35, Fig. 10) that modifies the electrical signals (signals are amplified by 31 and filtered by 41, 35, Fig. 10, col. 10, lines 25-33) along parallel signal channels (34 with f1, 35, through 34 with fn, 35, Fig. 10, are parallel signal channels) and selects one (col. 10, lines 32-35) of the modified electrical signals (34 with f1, 35, through 34 with fn, 35, Fig. 10) as a digital signal output (ADC, Fig. 10, col. 10, lines 34-36).
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date to configure the device of Elkind into a spectrometer as disclosed by Nagai in order to analyze different spectral ranges according to a desired application, as taught, known, and predictable.
Regarding claim 23, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses the operating mode (103A-103D, Figs. 1A, 1B) indicates which one of the modified electrical signals is selected (paragraph [0059]).
Regarding claim 24, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses that the operating mode (103A-103D, Figs. 1A, 1B) indicates employing either an external synch signal (laser pulse is trigger, paragraph [0022], third mode of operation, or trigger unit in fourth mode, paragraph [0030]) or an internal synch signal (first and second modes have no external synch signal therefore, it follows they use internal synch signal) for controlling operation of the optical sensor (101, Figs. 1A, 1B, or 201, Figs. 2-6) and the conversion system (103, Figs. 1A, 1B).
Regarding claim 25, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Elkind further discloses that the controller (107, Figs. 1A, 2-6), upon receiving an external synch signal, automatically employs the external synch signal (trigger unit, or laser trigger, paragraphs [0080]-[0081]) for controlling operation of the optical sensor and the conversion system (third and fourth modes of operation, paragraphs [0079]-[0081]).
Regarding claim 26, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, and Nagai further discloses that the controller (633, Fig. 10, controls shutter, col. 10, lines 21-23, see also col. 7, lines 21-24, 49-52) is further configured to send shutter commands to the optical sensor (12, Fig. 10, col. 8, lines 4-5) and the optical sensor is configured to employ the shutter commands to time collection of the optical input (Abstract, col. 3, lines 10-14, col. 8, lines 2-4, and col. 11, lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use and control a shutter as disclosed by Nagai in the device of Elkind in order to control the integration times of the various modes of operation.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent Publication No. 2011/0092842 ("Decaria").
Regarding claim 4, Elkind discloses the optical instrument as recited in Claim 1, but does not disclose further comprising a differential driver configured to receive and modify the selected analog output and provide the selected analog output to the analog to digital converter.
However, Decaria discloses a differential driver (613, Fig. 5) configured to receive and modify the selected analog output (620A, Fig. 5) and provide the selected analog output to the analog to digital converter (paragraph [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a differential driver before the ADC circuit as disclosed by Decaria in the device of Elkind in order to convert the output to a serial differential signal pair and achieve optimum ADC performance by rejecting common-mode noise and interference.
Regarding claim 15, Elkind discloses the method as recited in Claim 14, but does not disclose that the converting includes providing differential output signals from the modified electrical signals before the converting to the digital signal output.
However, Decaria discloses providing differential output signals (620B, Fig. 5) from the modified electrical signals (6181-61832, Fig. 5) before the converting to the digital signal output (paragraph [0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide differential output signals before converting to the digital signal output as disclosed by Decaria in the device of Elkind in order to achieve optimum ADC performance by rejecting common-mode noise and interference.
Claims 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Japanese Patent No. 2006115324A ("Nikon").
Regarding claim 12, Elkind discloses the optical instrument as recited in Claim 1, but does not disclose further comprising a controller configured to generate a warning of potential compromised electrical signals from the optical sensor based on at least one cooling parameter received from the optical sensor.
However, Nikon discloses an optical instrument comprising a controller (7, Fig. 1) configured to generate a warning of potential compromised electrical signals from the optical sensor (warning is given to user, paragraph [0016]) based on at least one cooling parameter (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) received from the optical sensor (CCD 3, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from the optical sensor based on at least one cooling parameter received from the optical sensor as disclosed by Nikon in the device of Elkind in order to alert a user of potential for malfunction or unreliable data.
Regarding claim 13, Elkind in view of Nikon discloses the optical instrument as recited in Claim 12, and Nikon further discloses that the at least one cooling parameter is selected from the list consisting of: 
an operating voltage of a cooler of the optical sensor, an operating current of a cooler of the optical sensor, an operating temperature of a cooler of the optical sensor (paragraph [0016]), operating parameters of at least one fan of a cooling system of the optical sensor, an operating temperature of the optical sensor (paragraph [0005]), and operating feedback from a control loop of a cooler of the optical sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to base the cooling parameter on the operating temperature of a cooler of the optical sensor as disclosed by Nikon in the device of Elkind in order to ensure reliable operation of the cooler and optical sensor, as taught, known, and predictable.
Regarding claim 19, Elkind discloses the method as recited in Claim 14, but does not disclose monitoring cooling parameters of the optical sensor and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters.
However, Nikon discloses monitoring cooling parameters of the optical sensor (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]) and generating a warning that the electrical signals are potentially compromised based on at least one of the cooling parameters (warning is given to user, paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to monitor cooling parameters as disclosed by Nikon in the device of Elkind in order to alert a user of potential for malfunction or unreliable data.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent Publication No. 2006/0192959 ("Manolopoulos").
Regarding claim 18, Elkind discloses the method as recited in Claim 14, and Elkind further discloses that the multiple parallel signals channels include an AC coupled channel (for example 103C and 103D, Fig. 1B, paragraph [0031]).
Elkind does not explicitly disclose a DC coupled channel.
However, Manolopoulos discloses the optical instrument with at least two parallel signal channels include a DC coupled channel (12, Fig. 4, paragraph [0060]) and an AC coupled channel (11, Fig. 4, paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two channels, a DC coupled and an AC coupled channel, as disclosed by Manolopoulos in the device of Elkind in order to do separate analysis of each as desired based on an application.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of U.S. Patent Publication No. 2015/0011027 ("Lian"). 
Regarding claim 20, Elkind discloses the method as recited in Claim 14 wherein the operating mode (103A-103D, Figs. 1A, 1B ) is received from a controller (107, Figs. 1A, 2-6, operating mode may be selected manually or automatically by a control system, paragraphs [0022], [0062]).
Elkind does not disclose that the controller is a processing chamber controller, but Elkind discloses the device is suitable for different applications and different spectral ranges.
Lian discloses a processing chamber controller (250, Fig. 2, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the device of Elkind with a processing chamber controller as disclosed by Lian in order to control the operation and analyze the spectra of the materials within the chamber, as taught, known, and predictable.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Nagai further in view of Nikon. 
Regarding claim 27, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, but does not explicitly disclose that the optical sensor includes a cooling system, and the controller is further configured to generate a warning indicating the electrical signals are potentially compromised based on monitoring the cooling system.
However, Nikon discloses an optical instrument with a cooling system (5, Fig. 1), and a controller (7, Fig. 1) configured to generate a warning indicating the electrical signals are potentially compromised (warning is given to user, paragraph [0016]) based on monitoring the cooling system (cooler limit, see 5, Fig. 1, and paragraphs [0012], [0016], [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a controller generate a warning of potential compromised electrical signals from the optical sensor based on monitoring the cooling system as disclosed by Nikon in the device of Elkind in view of Nagai in order to alert a user of potential for malfunction or unreliable data.
Claims 7, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Elkind in view of Nagai further in view of Manolopoulos.
Regarding claims 7 and 28, Elkind in view of Nagai discloses the optical instrument as recited in Claim 1, the method as recited in Claim 14, and spectrometer as recited in Claim 22, and Elkind further discloses that the parallel signals channels are two channels (for example 103C and 103D, Fig. 1B), at least one is an AC coupled channel (paragraph [0031]).
Elkind in view of Nagai does not explicitly disclose a DC coupled channel.
However, Manolopoulos discloses the optical instrument with at least two parallel signal channels include a DC coupled channel (12, Fig. 4, paragraph [0060]) and an AC coupled channel (11, Fig. 4, paragraph [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two channels, a DC coupled and an AC coupled channel, as disclosed by Manolopoulos in the device of Elkind in view of Nagai in order to do separate analysis of each as desired based on an application.
Regarding claim 29, Elkind in view of Nagai discloses the spectrometer as recited in Claim 22, but does explicitly disclose that the controller is a programmable integrated circuit.
However, Manolopoulos discloses the controller is a programmable integrated circuit (paragraph [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a programmable integrated circuit as disclosed by Manolopoulos in the device of Elkind in view of Nagai given that they are small in size, reconfigurable, and can be programmed very rapidly.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    410
    683
    media_image1.png
    Greyscale
Applicant argues that switch 105 of Elkind is not “positioned in between the selected one of the multiple parallel signal channels of the conversion circuitry and the analog to digital converter” and points to Fig. 1B.
Examiner disagrees.  Fig. 1B illustrates an unlabeled switch on the output side of the conversion system, as shown below for convenience. 
 Based on this Figure, there is room for at least one interpretation that this unlabeled switch, which looks similar to switch assembly 105, would operate in conjunction with switch assembly 105 when directed by controller, so that when a channel, or more than one channel, is/are selected by switch assembly 105, the unlabeled output switch (or switch assembly) would similarly select the activated channel(s) in order to transfer the output signal to the ADC.  
Similarly, in Figs. 2-6, switch 307 is being actively closed to provide an output path to column wire 203, as disclosed at least in paragraph [0070], for then digitizing, as disclosed in paragraph [0082].   The fact that switch 307 is closed in order to transfer the output signal, implies that there is an inherent controller doing the switching.  Therefore, in a similar interpretation as with Fig. 1B, switch 307 operates when directed by controller based on a selected mode(s).  Given that there is at least one possible interpretation for the switches in Figs. 1B and 2-6, to operate in conjunction with the switch assembly 105 as described above, Elkind reads on the amended claim language. 
However, since there could be multiple interpretations for how these output switches might actually operate, and since there is a lack of explicit description, teaching, suggestion, or motivation to combine the references by Elkind, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to use an analog switch as disclosed by Nagao as the output switch in Elkind in order to ensure selection of only one output at a time according to a desired application as Elkind describes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878